Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-13 have been submitted for examination
Claims 1-13 have been rejected
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1,2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US publication no. 2017/0322796 (Hereinafter Kim).
2.	In regard to claim 1, Kim teaches:
A non-transitory, tangible computer readable memory for restoring an error in a flash bootloader (FBL) of the memory, comprising instructions stored thereon, that when executed on a processor, performs the steps of: 
storing at least one application in an application area of the memory; 
(Section [0004] in Kim)
updating, by the FBL, the application area, the FBL including binary code for updating the application area; 
(Figure 3, ref. (325) and sections [0093]-[0094] in Kim)
activating a bootloader update manager (BUM) module of the memory after a defect is detected in the FBL area; 
(Figure 3, ref. (160) & (170) and Figure 6, step (S220) and sections [0082] & [0083] & [0098] in Kim)

(Figure 6, step (S230) & (S240) and Sections [0054] & [0057] in Kim)
writing, by the BUM module, binary code information of an FBL image into the FBL area; 
(Figure 4 and Figure 6, steps (S24) and sections [0098]-[0102] in Kim)

(Figure 4 and Figure 6, step (S250) and sections [0089] in Kim)

(Figure 4 and Figure 6, step (S250) and sections [0089] in Kim)
wherein the FBL image and the BUM module are provided in the application area.
(Figures 2/3/4 in Kim)
3.	In regard tom claim 2, Kim teaches:
The memory of claim 1, wherein the memory further performs the step of carrying out a defect check the flash bootloader code, by the FBL area, by being synchronized with a wake-up of a device including the memory.
(Figure 6, step (S210) in Kim)
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 3,4 and  6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Hanley US publication no. 2016/0019383 (Hereinafter Hanley).
6.	In regard to claim 3, Kim teaches substantially all the limitations in claim 1.
	However, Kim does not teach:
The memory of claim 1, wherein the memory further performs the step of calculating, by the BUM module, a checksum
deactivating the BUM module when the calculated value matches a reference checksum, the reference checksum being a checksum calculation value with respect to the binary code of the FBL image.
Hanley in an analogous art that teaches verifying application during execution teaches:
The memory of claim 1, wherein the memory further performs the step of calculating, by the BUM module, a checksum
(Figure 3, step (68) and section [0029] in Hanley)
deactivating the BUM module when the calculated value matches a reference checksum, the reference checksum being a checksum calculation value with respect to the binary code of the FBL image.
(Figure 3, step (70) & (72) and section [0030] in Hanley)
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention was made to modify the teaching of Kim with Hanley that comprises Checksum parity error correction.

This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need for improved ECC error correction methods.
7.	In regard to claim 4, Hanley teaches:
The memory of claim 1, wherein the memory further performs the steps of: BIRCH, STEWART, KOLASCH & BIRCH, LLPCAM/CAM/tknApplication No.: NEWDocket No.: 0808-1043PUS1 Page 5 of 10 
calculating, by the BUM module, a checksum
(Figure 3, step (68) and section [0029] in Hanley)
when it is determined that the calculation value and a reference checksum do not match:
(Figure 3, step (70) & (72) and section [0030] in Hanley)

(Figure 3, step (70) & (72) and section [0030] in Hanley)
writing, by the BUM module, binary code information of the FBL image to the FBL area, 
(Figure 3, step (72)  & (74) and section [0030] in Hanley)

(Figure 3, step (76) & (78) and section [0031] in Hanley)
determining, by the BUM module, whether the calculation value matches a reference checksum, the reference checksum being the calculated checksum value with respect to the binary code of the FBL image.
(Figure 3, step (76) & (78) and section [0031] in Hanley)
8.	Claims 6-9 are rejected for the same reasons as per claims 3-4.

9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Bush et al. US publication no. 2016/0162268 (Hereinafter Bush).
10.	In regard tom claim 10, Kim / Bush teach:
A battery device comprising: 
(Figure 1, ref. (104) in Bush)
a battery cell assembly that includes a plurality of battery cells; and 
(Figure 1, ref. (110.1) to (110n) in Bush)
a battery management system that manages the battery cell assembly, 
(Figure 1, ref. (112) and Figure 3 in Bush)
wherein the battery management system comprises a memory that includes various applications configured to collect and process state information with respect to the battery cell assembly and managing the battery cell assembly, BIRCH, STEWART, KOLASCH & BIRCH, LLPCAM/CAM/tknApplication No.: NEWDocket No.: 0808-1043PUS1 Page 7 of 10 
(Figure 1, ref. (116) and Figure 3, ref. (302) & (306) in Bush)
wherein the memory comprises: 
an application area configured to stor
(Figure 3, ref. (304b) in Bush)
a flash bootloader (FBL) area that includes binary codes configured to update  the 
application area; and 
(Figure 3, ref. (304a) in Bush)
a BUM module that is configured: 
(Figure 3, ref. (160) & (170) and Figure 6, step (S220) and sections [0082] & [0083] & [0098] in Kim)
activate after a defect is detected in the FBL area, 
(Figure 3, ref. (160) & (170) and Figure 6, step (S220) and sections [0082] & [0083] & [0098] in Kim)

(Figure 6, step (S230) & (S240) and Sections [0054] & [0057] in Kim)
write binary code information of an FBL image into the FBL area, 
(Figure 4 and Figure 6, steps (S24) and sections [0098]-[0102] in Kim)
determine whether the binary code written into the FBL area matches binary code information of the FBL image, and 
(Figure 4 and Figure 6, step (S250) and sections [0089] in Kim)
deactivate when the 
(Figure 4 and Figure 6, step (S250) and sections [0089] in Kim)
wherein the FBL image and the BUM module are provided in the application area.
(Figures 2/3/4 in Kim)

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention was made to modify the teaching of Kim with Bush that comprises a battery assembly

This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need for improved IoT technology.

11.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim / Bush  as applied to claim 10  above, and further in view of Hanley.
12.	Claims 11-13 are rejected for the same reasons as per claims 3-4.
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention was made to modify the teaching of Kim / Bush with Hanley that comprises Checksum parity error correction.

This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need for improved ECC error correction methods.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112